Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Straub on 2/2/22.

The application has been amended as follows: 

Claim 1. In line 9 delete “and” after “including”. 
Claim 6. In line 10 delete “and” after “including”.
Claim 11. In line 10 delete “and” after “including”.
Claim 14. The assembly of components of claim [[13]]12, wherein the latch release tool has a flat shaft which spirals as it extends form a handle end to a tip end. 
Claim 15. In line 10 delete “and” after “including”.
Claim 17. An assembly of components comprising:
	a mounting bracket including:
		a mounting plate; and 
		a shaft including: i) a first shaft portion secured to the mounting plate and having a first cross-sectional area, ii) a second shaft portion having a second cross-sectional area which is larger than said first cross-sectional area and iii) a flange on the end of said shaft;

	an enclosure including a rear surface to which said mounting latch is attached;
	wherein the mounting plate and the shaft are secured to a wall; 
	wherein the mounting latch acts as a spring; and
	wherein the enclosure is forced towards the wall by of the mounting latch as the enclosure and mounting latch are slid over the shaft moving the mounting latch from an unlocked position to a locked position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632